                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

CHRISTINE ROSE ETCITTY,

              Plaintiff,

v.                                                             No. CV 18-1148 CG

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security Administration,

              Defendant.

               ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                           BRIEFING DEADLINES

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, (Doc. 16), filed April 22, 2019. The Court, noting that the Motion is

unopposed, finds that the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that:

       1. Plaintiff shall file a Motion to Reverse or Remand Administrative Agency

          Decision on or before May 6, 2019;

       2. Defendant shall file a Response on or before July 5, 2019; and

       3. Plaintiff may file a Reply on or before July 19, 2019.




                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
